Citation Nr: 0427030	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  97-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for a psychiatric disorder, classified as anxiety 
neurosis, for the period prior to April 16, 2002.

2.  Entitlement to an increased rating in excess of 70 
percent for a psychiatric disorder, classified as 
undifferentiated type schizophrenia with depressive features, 
effective April 16, 2002.

3.  Entitlement to a total rating based on individual 
unemployability prior to April 16, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from October 1985 to 
January 1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) that confirmed a 
disability rating of 30 percent for general anxiety disorder.  
The claim for an increased rating was filed in July 1996.  
This case has been remanded by the Board in June 1999 and 
January 2004.  

A subsequent rating decision in June 2003 reclassified the 
condition as undifferentiated type schizophrenia with 
depressive features, and granted service connection at 70 
percent disability effective April 16, 2002, as well as 
granting compensation for individual unemployability 
effective April 16, 2002.  At that time, there had been a 
claim for individual unemployability prior April 16, 2002, 
that was undergoing development.  While a total rating is 
currently assigned, the question of the period prior to April 
2002, remains at issue and is addressed herein.
 
In January 2004, the Board noted that VA amended its 
regulations for rating mental disorders effective November 7, 
1996, after appellant submitted the instant claim for 
increased rating.  Since previous rating decisions were based 
exclusively on the new criteria, the Board remanded the case 
back to the RO for original adjudication under the old 
criteria as well.  That adjudication has been performed, and 
the case has been remanded to the Board for appellate review. 




FINDINGS OF FACT

1.  Appellant's service connected mental disorder was 
originally diagnosed as generalized anxiety disorder.  A VA 
psychiatric examination in April 2002 changed the diagnosis 
to undifferentiated type schizophrenia.  The rating herein 
will be for schedular evaluations of a psychiatric disorder, 
however classified.  There have been periods of temporary 
total ratings being assigned.  Nothing herein should be taken 
as effecting those ratings.

2.  Manifestations of appellant's psychiatric disorder prior 
to April 16, 2002, included a severe impairment of his 
ability to establish and maintain effective or favorable 
relationships with people, and the psychoneurotic symptoms 
were of such severity that there was severe impairment in his 
ability to obtain or retain employment.  
 
3.  Manifestations of appellant's psychiatric disorder prior 
to April 16, 2002, did not so adversely affect the attitudes 
of all contacts except the most intimate as to result in 
appellant's virtual isolation in the community.  Appellant 
did not have totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  

4.  Manifestations of appellant's psychiatric disorder, now 
classified as undifferentiated type schizophrenia on and 
after April 16, 2002, included occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relationships, judgment, thinking, or mood due 
to such symptoms as suicidal ideation, impaired impulse 
control such as unprovoked irritability with periods of 
violence, and difficulty in establishing and maintaining 
effective relationships.

5.  Manifestations of appellant's undifferentiated type 
schizophrenia on and after April 16, 2002, did not include 
total occupational and social impairment due to such symptoms 
as gross impairment of thought processes or communications, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform daily tasks, disorientation 
to time or place, or inability to establish and maintain 
effective relationships. 

6.  Evidence reveals that the veteran reportedly last worked 
in June 1996.  He filed a claim for an increased rating in 
July 1996.  Medical evidence, including the July to August 
1996 hospital summary reveals he was most likely unable to 
secure or follow substantially gainful employment from July 
1996 due to service connected disabilities.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in appellant's favor, 
schedular criteria for a rating of 70 percent, but no more, 
for generalized anxiety disorder prior to April 16, 2002, 
(from July 1996) have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.125-130, Diagnostic Code 9400 (1996-2003).

2.  Schedular criteria for an evaluation greater than 70 
percent effective April 16, 2002, for undifferentiated type 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.130, Diagnostic Code 9204 (2003).

3.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a total rating based on individual 
unemployability prior to April 16, 2002, (from July 1996) 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased rating was received in July 1996.  The original 
rating decision of September 1996, the Statement of the Case 
(SOC) in May 1997, and Supplemental Statements of the Case 
(SSOC) in October 1997 and July 2003 all listed the evidence 
on file that had been considered in formulation of the 
decision.  RO sent appellant duty-to-assist letters in 
February 2002 and July 2003, after enactment of the VCAA and 
during the pendancy of this appeal.    

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection as well as a claim for increased 
rating.  The Board is aware of no additional outstanding 
evidence that would be relevant to the issue of increased 
rating, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and VA treatment records.  Appellant was afforded VA several 
VA psychiatric examinations, and those examination reports 
are on file.  RO also obtained appellant's Social Security 
disability determination.  The Board accordingly finds that 
VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  It appears that all evidence that 
could or should be obtained has been obtained.  There is no 
indication that there is additional evidence available that 
would be pertinent to these claims.  The Board will 
accordingly adjudicate the issue, since doing so poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
Report of Medical History in November 1992 (in preparation 
for his separation physical examination) listed "insomnia 
well documented" and "stress well documented" although the 
consequent Report of Medical Examination is silent in regard 
to any psychiatric disorder at time of separation.  

Appellant received VA psychiatric treatment in March 1993.  
He complained of feeling anxious, "jumpy," irritable and 
aggressive toward the family, and being unable to 
concentrate.  Appellant stated that he sometimes heard 
voices.  He reported feelings of depression, sadness, 
anhedonia, and worthlessness, but no suicidal ideation.  The 
examiner's impression was that appellant appeared to be 
logical, coherent, not delusional or hallucinatory, and not 
suicidal or homicidal.  Judgment and insight appeared to be 
poor.  The examiner's impression was generalized anxiety 
disorder by history, rule out schizophrenia, and rule out 
major depression with psychotic features.

Appellant underwent a VA psychiatric examination in June 
1993.  The C-file was not available to the examiner.  The 
examiner noted the VA treatment provided in March 1993.  The 
examiner's objective findings were that appellant expressed 
himself freely, relevantly, and coherently.   There were no 
thought disorders or perceptive disorders detected.  
Appellant was well oriented.  There was no looseness of 
associations.  Memory was preserved, and retention and 
concentration were good.  There were no depressive signs, no 
mannerisms, and judgment was preserved.  The examiner 
diagnosed no gross psychiatric disorder, but some anxiety 
features.
  
Appellant submitted his claim for service connection in June 
1994.  He underwent a VA psychiatric board examination in 
April 1995.  The board noted that appellant had been twice 
diagnosed by a VA physician as having schizophrenia.  
Appellant's subjective complaints included insomnia and 
intrusive thoughts.  Appellant also stated that he sometimes 
has impulses to hurt other people and sometimes hears persons 
who are not there.  On objective examination, appellant's 
responses were relevant and coherent.  Appellant's auditory 
sensations appeared to be obsessive thoughts or ideas rather 
than true hallucinations.  Appellant was described as 
irritable and easily angered but not homicidal or suicidal.  
Appellant was oriented to person, place, and time.  Memory 
was grossly preserved except for certain lacunae.  
Intellectual function seemed to be average, judgment fair, 
and insight poor.    Diagnosis was deferred for psychological 
examination.
   
Appellant underwent a psychological screening evaluation in 
May 1995.  Appellant was noted to be living with his wife and 
children and studying full-time to become an emergency 
medical technician.  Appellant was noted as being possibly 
delusional.  Speech was logical and coherent.  Appellant was 
alert and oriented.  Appellant reported that he hears voices 
outside his head telling him that bad things would happen to 
him.  Appellant stated that he catches himself speaking to 
people who are not present.  Appellant denied homicidal or 
suicidal ideation but stated that he sometimes has an impulse 
to hit someone with his car.  Other complaints included 
insomnia, war-related nightmares, exaggerated startle 
response, depression, crying spells, social isolation, and 
obsessive violent thoughts. The diagnostic impression was 
psychotic disorder, not otherwise specified.

RO issued a rating decision in August 1995 granting service 
connection for anxiety disorder, rated as 30 percent 
disabling.  Appellant submitted a request for increased 
disability rating in July 1996.  This is the claim that 
initiated the current appeal.

Appellant underwent VA inpatient psychiatric treatment from 
July to August 1996.  Appellant was admitted because he had 
become verbally and physically aggressive toward his family.  
On admission, appellant was noted to be logical, coherent and 
relevant.  His memory was impaired for past events but well 
preserved for recent events.  He was well oriented in place 
and person but not in time.  His judgment and insight were 
poor.  It was noted that he was being followed up for drug 
dependence.  Appellant remained an inpatient for 27 days. His 
discharge diagnosis was: major depression, recurrent episodes 
(Axis I primary), substance abuse in remission (Axis I 
secondary), job problems (Axis IV), and Global Assessment of 
Functioning (GAF) 60 (Axis V).  Discharge assessment was that 
appellant was not able to be involved in gainful activities 
and was not able to work.  

Appellant underwent a VA psychiatric evaluation in August 
1996.  The examiner reviewed the C-file and noted appellant's 
medical and social history.  Appellant complained that he was 
doing well at work but had suddenly developed shakes, 
nightmares, and irritability.  Appellant complained of 
feelings of persecution and insomnia.  Objectively, appellant 
was alert and oriented.  His mood was anxious, his attention 
was good, and his concentration and memory were fair.  His 
speech was clear and coherent.  Appellant was not 
hallucinating and was not homicidal or suicidal.  Judgment 
and insight were fair, and appellant demonstrated good 
impulse control.  No diagnostic testing was undertaken.  
Diagnoses were: mild anxiety disorder, not otherwise 
specified, with depressive feature (Axis I), and GAF 75 (Axis 
V).

RO issued a rating decision in September 1996 granting 
temporary 100 percent disability for the period of 
appellant's inpatient treatment (July 11, 1996 through August 
31, 1996), but continuing the rating of 30 percent for 
anxiety disorder.

Appellant submitted another claim for increased rating in 
September 1996.  He made reference to the July 1996 
hospitalization and indicated he could not work.  He 
submitted the a claim for individual unemployability in 
November 1996.

Appellant underwent a VA vocational rehabilitation assessment 
in January 1997.  Appellant informed the counselor that a VA 
psychiatrist had advised him not to work, but stated that he 
wants to work.  Appellant also reported that he had applied 
for Social Security disability.  The counselor administered a 
battery of vocational aptitude tests.  The counselor's 
assessment was that appellant has vocational impairment due 
to a number of factors, including his service-connected 
disabilities, but that appellant has potential and capacity 
beyond that required for minimum wage jobs.  There was 
however, a need noted for further psychiatric consultation to 
evaluate the feasibility for training and work.

Appellant received VA inpatient psychiatric treatment in 
April 1997.  Appellant complained of depression, anger, and 
aggressiveness and stated that he had tried to kill his own 
son.  Discharge diagnoses were: major depressive disorder 
with psychotic features (Axis I), and GAF of 40 (Axis V).

Appellant underwent a VA psychiatric examination in August 
1997.  Appellant reported that he had not worked since his 
last hospitalization in April 1997.  The examiner noted that 
appellant was hospitalized in 1994, 1996, and April 1997.  On 
objective examination, appellant was alert and expressed 
himself freely, relevantly, and coherently.  No thought 
disorders or perceptive disorders were noted.  Appellant's 
affect was somewhat flat and tense at times.  There was no 
delusional material or looseness of association.  Appellant 
was oriented and his memories were preserved.  Appellant's 
retention, recall, intellect, and sensorium were clear.  
There were no depressive signs, and judgment was not 
impaired.  Diagnosis was: generalized anxiety disorder (Axis 
I) and GAF of 75 to 80 (Axis V).  The examiner noted that he 
had reviewed the three hospitalization reports prior to 
examining appellant, but that the diagnosis remained 
generalized anxiety disorder.

Appellant received VA inpatient psychiatric treatment in 
March through April 1998.  Appellant complained of auditory 
and visual hallucinations and suicidal ideation.  Appellant 
received 26 days of inpatient treatment.  Discharge diagnosis 
was: chronic undifferentiated type schizophrenia in acute 
exacerbation (Axis I), Parkinsonism secondary to neuroleptic 
medication (Axis III), and GAF 40 (Axis V).

Social Security Administration records show that appellant 
was granted disability in effective May 1998 for affective 
disorder.  The record also contains VA medical records dated 
from July 1996 to March 2002.  In pertinent part, these 
records do not reveal findings that are significantly 
different from those reported above.

Appellant underwent a VA psychiatric examination in April 
2002.  The examiner reviewed the C-file prior to the 
examination and noted that appellant had been hospitalized in 
July 1996, April 1997, and March 1998.  Appellant complained 
of feelings over the preceding year that there is a 
conspiracy to harm him.  Appellant hears voices talking to 
him and about him, saying that he is worthless and that his 
wife is unfaithful. Appellant complained also of sadness, 
depression, loss of energy, ennui, insomnia, irritability, 
inability to concentrate, loss of libido, and episodes of 
anxiety with no apparent reason.  Appellant reported 
difficulty with interpersonal relationships and period when 
he remains in bed all day.  On objective examination, 
appellant was alert and in contact with reality.  There was 
slight psychomotor retardation.  Thought process was 
coherent. There was evidence of delusions of persecution, 
delusions of reference, and ideas of reference.  Appellant 
had no phobias, no obsessions, and no suicidal ideas.  He did 
not hallucinate.  His mood was depressed and his affect was 
constricted.  He was oriented to person, place, and time, and 
his memory was intact for recent, remote, and immediate 
events.  Abstraction capacity was normal, judgment was fair, 
and insight was poor.  

The VA medical examiner stated that appellant meets the 
criteria for diagnosis of undifferentiated schizophrenia with 
depressive features.  The schizophrenia had its onset 
approximately six years previously, in appellant's three 
hospitalizations.  Appellant's delusions of persecution, 
delusions of reference, auditory hallucinations, and 
persistent depressive mood with anhedonia produce a serious 
impairment of appellant's social and occupational functioning 
and are the principal cause of his mental disabilities at 
present.

The VA medical examiner's diagnosis was: undifferentiated 
type schizophrenia with depressive features (Axis I), and GAF 
of 50 (Axis V).  

Subsequently, by rating action of June 2003, a 70 percent 
rating was assigned for the psychiatric disorder effective 
April 16, 2002, the date of the examination said to be the 
first to clinically show the criteria for a higher rating.  A 
total rating based on individual unemployability was also 
assigned effective that date as the legal criteria for the 
award were effective that date.

III.  Analysis

Entitlement to a rating in excess of 30 percent prior to 
April 16, 2002

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, while regulations require review of the 
entire recorded history by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over the current medical findings; where an 
increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, appellant's service-connected generalized anxiety 
disorder falls squarely under Diagnostic Code 9400 
(generalized anxiety disorder) and no other code would be 
more appropriate.

Generalized anxiety disorder, Diagnostic Code 9400, was 
previously rated under the General Rating Formula for 
Psychoneurotic Disorders.  38 C.F.R. § 4.132, Diagnostic 
Codes 9400-9411 (1996).  Effective November 7, 1996, 
generalized anxiety disorder has been rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. §§ 4.125-130 
(2003).   When a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.   Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCPREC 11-97 (Mar. 24, 1997).  Accordingly, the 
claim must be rated according to both the old and new rating 
criteria, and appellant must receive the benefit of the more 
favorable rating schedule.

The old criteria for a rating of 30 percent (appellant's 
current rating) were as follows: definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

The old criteria for a rating of 50 percent (the next higher 
level) were as follows: ability to establish or maintain 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

The old criteria for a rating of 70 percent were as follows: 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

The old criteria for a rating of 100 percent (the highest 
rating) were as follows: the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat mature behavior.  Demonstrably 
unable to obtain or retain employment.

Applying the old criteria to appellant's symptoms subsequent 
to July 1996 (the date of the VA hospitalization that went to 
August 1996), the Board finds that the manifestations of 
generalized anxiety disorder most closely approximated the 
criteria for a 70 percent rating, including severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people and psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The old criteria for 100 percent disability are 
not met because appellant was not virtually isolated in the 
community.  Appellant also did not have totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat mature behavior; in fact.  As 
will be discussed below, the total rating based on individual 
unemployability will be made effective based on the same 
hospitalization.

The new criteria for a rating of 30 percent (appellant's 
current rating) are as follows: occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

The new criteria for a rating of 50 percent (the next higher 
rating) are as follows: occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The new criteria for a rating of 70 percent are as follows: 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

The new criteria for a rating of 100 percent (the highest 
rating) are as follows: total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Since appellant has been shown to qualify for a rating of 70 
percent under the old criteria, the only question is whether 
he would qualify for an even higher rating (100 percent) 
under the new criteria.  Applying the above new criteria to 
appellant's symptoms subsequent to August 1995 (the date of 
the rating decision that granted 30 percent disability), the 
Board finds that the manifestations of generalized anxiety 
disorder did not approximate the criteria for a rating of 100 
percent.  Appellant did not manifest gross impairment of 
thought processes or communications, and in fact his thought 
processes and communications were reasonably normal.  
Appellant manifested occasional tendencies to aggressiveness 
bordering on violence, but not to a persistent degree.  
Appellant never manifested an inability to maintain hygiene 
or otherwise perform activities of daily living, and he was 
not disoriented as to time or place.  Appellant did not show 
memory loss.

The Board also notes that appellant's GAF scores show that 
appellant's symptoms show deterioration of appellant's 
condition.  The GAF records the clinician's judgment of the 
individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  Appellant's GAF scores in August 1996 
were 60 (moderate symptoms) and 75 (transient and expectable 
symptoms).  His GAF score in April 1997 was 40 (major 
impairment in several areas).  His GAF score in August 1997 
was 75 to 80 (transient and expectable symptoms), his score 
in April 1998 was 40 (major impairment in several areas), and 
his most recent score in April 2002 was 50 (serious 
impairment in social, occupational, or school functioning).  
Thus, the record shows that appellant had severe psychiatric 
symptoms, and the higher disability rating would have been 
the more appropriate.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is evidence of hospitalization on three occasions (once 
per year for three years) and some impact on employment, but 
not to the degree that the schedular rating criteria are 
rendered inadequate.  Extraschedular rating is therefore not 
appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting a higher 
rating.  For this reason, the doctrine of reasonable doubt is 
for application and a rating at the higher rate is warranted. 

Entitlement to a rating in excess of 70 percent for 
schizophrenia

It is noted that the characterization of the psychiatric 
disorder changed in 2002 from a neurosis to schizophrenia.  
Under the new criteria, the rating elements are the same for 
either.  Under the pre 1997 criteria, the elements were 
essentially the same.  Thus, the evaluation may proceed.

Appellant's service-connected undifferentiated schizophrenia 
falls squarely under Diagnostic Code 9204 (schizophrenia, 
undifferentiated type) and no other code would be more 
appropriate.  The Board notes that the VA medical examiner in 
April 2002 opined that appellant's schizophrenia had its 
onset approximately six years previously (i.e., approximately 
1996) at a time when appellant was still being diagnosed with 
generalized anxiety disorder.  Even if there was arguably a 
misdiagnosis, this would not be prejudicial to appellant, 
since schizophrenia and generalized anxiety disorder are both 
rated under the General Rating Formula for Mental Disorders 
and the disability rating is accordingly based on the 
symptoms, not on the identification of the disorder.

As noted above, the new General Rating Schedule for Mental 
Disorders became effective on November 7, 1996.  The 
evaluation of the psychiatric disorder under that criteria is 
discussed above.  The current question is whether there is 
any basis for a current increase in the disorder.  As such, 
only the new criteria apply. 

The criteria for a rating of 70 percent disabling, 
appellant's current rate, are as follows: occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

The criteria for a rating of 100 percent, the next higher 
rating, are as follows: total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Applying the criteria to appellant's current symptoms, as 
recorded by the VA medical examiner in April 2002, the Board 
finds that the manifestations of appellant's schizophrenia 
more closely approximate the criteria for his current level 
of disability than the higher level.  Appellant's thought 
processes are impaired to some degree but are not grossly 
impaired.  His communication is normal.  He presents 
occasional, but not persistent, danger to himself or others.  
He is able to perform all routine activities of daily living, 
although he sometimes has difficulty motivating himself to do 
so.  His orientation and memory are largely intact.  
Appellant is not suicidal or obsessive.  He is occasionally 
delusional but his impulse control is satisfactory.   In 
aggregate, appellant's condition does not appropriate the 
degree of total dysfunction envisioned by the criteria for 
100 percent disability.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is evidence of hospitalization, but not to the degree 
that the schedular rating criteria are rendered inadequate.  
The Board notes that appellant is unemployable, but he is 
currently receiving individual unemployability.  
Extraschedular rating is therefore not appropriate in this 
case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating of 70 percent.  For this reason, the doctrine of 
reasonable doubt is not for application and a rating at the 
higher rate is not warranted. 

Entitlement to individual unemployability compensation prior 
to April 16, 2002

Total disability ratings for compensation may be assigned 
where schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities, provided that if 
there is only one such disability it must be ratable at 60 
percent or more, and if there are two or more disabilities at 
least one disability must be ratable at 40 percent or more 
and the combined rating must be at least 70 percent or more.  
38 C.F.R. § 4.16(a) (2003) (emphasis in original).

Marginal employment is not considered to be substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a) (2003).

In this case, appellant did not previously meet the threshold 
criteria (one service-connected disability rated at 60 
percent or more, or two or more service-connected 
disabilities of which at least one of which was rated at 40 
percent or more and the combined rating of which was least 70 
percent or more) prior to April 16, 2002.  Since the Board's 
instant decision grants a rating of 70 percent for 
schizophrenia prior to April 16, 2001, appellant is now 
within the threshold for an earlier date for individual 
unemployability as well.  As discussed below, with resolution 
of reasonable doubt in the appellant's favor, he has been 
precluded from substantially gainful employment due to these 
disorders since July 1996.

Applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits, and then to all 
other evidence of record to determine the earliest date as of 
which, within one year prior to the filing of a formal claim 
for individual unemployability compensation, the increase in 
disability was ascertainable.  Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  Appellant's formal claim for 
individual unemployability was received in November 1996, so 
the Board's review must determine whether individual 
unemployability was ascertainable within the year preceding 
that date.  As noted, it is concluded that it was, as of July 
1996.  He reported he stopped work in June, and confirmation 
was received in July, at which time his unemployability was 
noted during the VA hospitalization.

If a veteran already has a 100 percent schedular disability, 
individual unemployability compensation is not available.  
Green v. West, 11 Vet. App. 472 (1998); Vetesse v. Brown, 7 
Vet. App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 
(1994).  The Board notes that appellant had 100 percent 
disability for the periods of his hospitalizations (July 11, 
1996 through August 31, 1996, and March 12, 1998 through May 
1, 1998) so individual unemployability compensation would not 
be payable for those periods.

In May 1995, appellant was studying full-time to become an 
emergency medical technician and cannot be considered to have 
been unemployable at that time.  Appellant was discharged 
from VA inpatient psychiatric treatment in August 1996 with a 
notation that he was unable to work due to his disability.  
The evidence shows that some fairly good GAF scores, 
suggesting that the appellant might be able to work were 
noted subsequent to August 1996.  He also had a work 
evaluation in early 1997, wherein it was suggested that while 
he could not be a medical technician, there would seem to be 
jobs he could do.  Further psychiatric evaluation for 
feasibility was to be conducted.  It is not clear whether 
this was done, but there is no showing that the veteran was 
gainfully employed at any time after the hospitalization in 
July 1996.  Thus, while there are some indications that he 
might have been able to get some employment during this time, 
he did not.  Given the opinion expressed in the 1996 
hospitalization, and the facts as herein discussed, with 
resolution of reasonable doubt in the appellant's favor, a 
total rating is warranted effective the July 1996 
hospitalization.  (As noted, there was a temporary total 
rating assigned for this hospitalization, and so the total 
rating based on individual unemployability would apply 
subsequent to the expiration of that rating.




ORDER

An increased rating of 70 percent, but no more, for 
generalized anxiety disorder prior to April 16, 2002 
(effective July 1996 as provided and discussed above), is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  

A total rating based on individual unemployability prior to 
April 16, 2002 (effective as of July 1996 as provided and 
discussed above), is granted subject to the law and 
regulations governing the award of monetary benefits.  

An increased schedular rating in excess of 70 percent for 
undifferentiated schizophrenia on and after April 16, 2002 is 
denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



